DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 29 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pub. 2016/0323887) in view of You (US Pub. 2017/0317794).
Regarding claim 1, Patel discloses a network node, comprising: 
processing circuitry including a processor and a memory, the processing circuitry (fig. 12) configured to: 
configure a wireless device with a transmission time interval (TTI) for use in operating a first physical channel between the network node and the wireless device, the physical channel including a first reference radio resource (par.015 “a first power control parameter associated with a first TTI duration”, “a second power control parameter associated with a second TTI duration”, par.052 “low-latency…..shorter duration TTI…specific procedures for setting UL power levels”, “non-low-latency… 1 ms TTI”, par.054 “PCMAX may be lowered to account for non-low-latency power”); 
determine a first power control dynamic range scheme (par.056) for the first physical channel based on the comparison between the TTI and the threshold, the power control dynamic range being defined with respect to the first reference radio resource, the determination of the first power control dynamic range scheme including: 
when the TTI is greater than the threshold, selecting a first power control dynamic range for the first physical channel (par.016 “the second TTI duration may be greater that the first TTI duration….the first TTI duration based at least in part on the first power control parameter”); 
when the TTI is less than the threshold, selecting a second power control dynamic range for the first physical channel, the second power control dynamic range being different from the first power control dynamic range (par.039 “applying different control limitations for low-latency and non-low latency”, par.054 “PCMAX may be lowered to account for non-low-latency power”); Page 3 of 12Attorney Docket No.: 1557-419PUS (P051650US02) U.S. Application No.: 16/342394 
a power of the first reference radio resource in the first power control dynamic range being the same as a power of the first reference radio resource in the second power control dynamic range (par.034 “both non-low-latency and low latency are transmitted together”, par.056 “non-low-latency…..-3dB back off may be selected…….low-latency but the UE is not power limited, -3dB may be used”); and 
transmit, on the first physical channel, to the wireless device using the determined first power control dynamic range scheme (par.036 “Low-latency signals may be demodulated using a demodulation reference signal, which may be scheduled by a base station”, par.045 “PDCCH….PDSCH….Low-latency UL transmission may be demodulated by a base station 105 with the aid of UL demodulation reference signal DMRS”).  
Patel discloses compare the TTI (par.016), the first TTI is 1 ms (par.033) the second TTI duration (par.043 “a subframe may be further divided into two 0.5 ms slots”).
You discloses a time interval in which one subframe is transmitted in defined as a transmission time interval TTI (par.062). You’s teaching are cumulative to those of Patel, namely that one of ordinary skill in the art would understand the DMRS is transmitted on EPDCCH as suggested by You (par.093).
Regarding claim 2, the modified Patel discloses determine the value of the TTI based on at least one taken from a group consisting of: 
whether the wireless device supports at least two different TTIs (You, par.0122 “a shortened TTI”, par.0161 “sTTI index….four sTTIs”); a wireless device bit rate (You, “achieve really high bit rates”); 
a round trip time to deliver a data packet between the wireless device and the network node (You, par.0103 “data packet……round trip time”); and a location of the wireless device with respect to a network node (You, par.096 “positioned at the center of a cell”). 
Regarding claim 3, the modified Patel discloses the TTI is a shorten TTI that is less than 1 ms, the shorten TTI including one taken from a group consisting of: 2- Orthogonal frequency-division multiplexing (OFDM) symbols, 4-OFDM symbols and 7-OFDM symbols (You, par.0123).
Regarding claim 7, the modified Patel discloses the first reference radio resource is at least part of a reference signal taken from a group of: primary synchronization signal (PSS), secondary synchronization signal (SSS), cell- specific reference signal (CRS) (par.082), and positioning reference signal (PRS) (You, par.055).  
Regarding claims 8 and 32, the modified Patel discloses the network node is distributed among a plurality of network nodes (Patel, par.040-41).  
Regarding claims 29 and 31, the modified Patel discloses everything as claim 1 above.  More specifically, the modified Patel discloses a wireless device comprising processing circuitry (Patel, fig.8 element 805)
Regarding claims 30 and 32, Einhaus discloses the determination of the first TTI is based on a configuration message received from the network node (You, par.018, 0160-0161).  

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642